DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the communications and remarks filed on 10/12/2021. Claims 12-18 have been canceled. Claims 1-11 and 19-20 are presently pending for examination. 
Response to Arguments
Acknowledgement to applicant’s amendment to claims 19 and 20 have been noted. The claim has been reviewed, entered and found obviating to previously raised objection for minor informalities. Objection to the claims 19 and 20 hereby withdrawn.
Acknowledgement to applicant's amendment to claim 20 has been noted. The claim has been reviewed, entered and found obviating to previously raised rejection under 35 USC 101. Rejection under 35 USC 101 to claim 20 is hereby withdrawn.
Acknowledgement to applicant's amendment to claims 12-17 have been noted. The claim has been reviewed, entered and found obviating to previously raised rejection under 35 USC 112 2nd. Rejection under 35 USC 112 2nd to claims 12-17 is hereby withdrawn.
Applicant’s arguments, see pages 6-9, filed 10/12/2021, with respect to Claims 1-11 and 19-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-11 and 19-20 has been withdrawn. 

Examiner’s Comments

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via E-Mail from Ms. Sridevi Basavaraju (REG# 66,253) on 11/22/2021. The application has been amended as follows:
Please replace claim 1 with:
1.	(Currently Amended) A processor checking method, comprising:
acquiring a first access record of a processor to a first memory during a running process, the first access record comprising reading-operation information;
acquiring a second access record of a checking device to a second memory during a replay process, wherein the checking device executes a task of the running process in a manner conforming to predefined behavior during the replay process, wherein the predefined behavior is a hardware behavior standard of the processor, wherein the second access record comprises first reading-operation information, the first reading-operation information comprising the reading- operation information corresponding to a case in which a first access of the checking device to a same address during the replay process is a reading operation;
determining, during the running process, based on the first access record and the second access record, whether the processor reads a memory address that is not one or more addresses included in the second access record; and
determining whether data stored at the memory address is sensitive data predefined by a user, according to a data format of the data stored at the memory address, when the processor reads during the running process the memory address that is not the one or more addresses
included in the second access record.
Please cancel claim 2:
 2.  	(Canceled)
Please replace claim 19 with:

 19. 	(Currently Amended) A checking system for checking a processor to be checked, comprising: 
one or more checking processors; and a storage configured to store one or more programs,
wherein the one or more checking processors are configured to execute a processor checking method when the one or more programs are executed by the one or more checking processors,
wherein the processor checking method comprises:
acquiring a first access record of a processor to a first memory during a running process, the first access record comprising reading-operation information;
acquiring a second access record of a checking device to a second memory during a replay process, wherein the checking device executes a task of the running process in a manner conforming to predefined behavior during the replay process, wherein the predefined behavior is a hardware behavior standard of the processor, wherein the second access record comprises first reading-operation information, the first reading-operation information comprising the 
determining, during the running process, based on the first access record and the second access record, whether the processor reads a memory address that is not one or more addresses included in the second access record; and
determining whether data stored at the memory address is sensitive data predefined by a user, according to a data format of the data stored at the memory address, when the processor reads during the running process the memory address that is not the one or more addresses
included in the second access record.
Allowable Subject Matter
Applicant's arguments have been considered and are determined to be persuasive. Accordingly, the previously presented rejections are withdrawn.
Claims 1, 3-11, and 19-20 are allowed.
The following is an examiner's statement of reasons for allowance:
The closest prior art, as previously recited, Mola (20180060215 A1), Favor (8,024,522 B1), and Candea (20120084759A1) are also generally directed to a processor checking method, comprising; and a checking device for checking a processor, comprising:  [Favor, col 6, lines 52-55: processor/processor unit 1 includes multiple core complexes 1 and 2, an L3 cache 3 and dynamic random access memory (DRAM) 5]; acquiring a second access record of a checking device to a second memory during a replay process;  [Favor, col 6, lines 52-55: processor/processor unit 1 includes multiple core complexes 1 and 2, an L3 cache 3. Col 7, lines 3-18: Various hierarchy caches L1 (a first memory), L2, and L3 wherein the predefined behavior is a hardware behavior standard of the processor, wherein the second access record comprises first reading-operation information [Mola, ¶¶0028-0029 and 0033: cache 102b caches code and data; processing units 102a obtain and execute processor instructions defined by applications, the first reading-operation information comprising the reading-operation information;   [Mola, ¶0119: pipeline behaviors; first memory operations (i.e. read) to a memory (address 608) in the system; stored in cache line, data cache 605], corresponding to a case in which a first access of the checking device to a same address during the replay process is a reading operation [Mola, ¶0103: replay component 106 compare the recorded register data at corresponding points in execution], wherein the checking device executes a task of the running process in a manner conforming to predefined behavior during the replay process;  [Mola, ¶0112: replay component 106 replay each other executed at record time, in proper order.  Producing the same output as it did at record time] determining, during the running process, based on the first access record and the second access record, whether the processor reads a memory address that is not one or more addresses included in the second access record.  [Mola, ¶0033: deterministic instructions based on reading values]; determining whether data stored at the memory address is sensitive data [Candea, ¶0112: powerful security analysis tool to strip sensitive information]
 teach or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1 and 19.  For example, none of the cited prior art teaches or suggest determining, during the running process, based on the first access record and the second access record, whether the processor reads a memory address that is not one or more addresses included in the second access record and determining whether data stored at the memory address is sensitive data predefined by a user, according to a data format of the data stored at the memory address, when the processor reads during the running process the memory address that is not the one or more addresses included in the second access record, in view of other limitations of claims 1 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
The closest prior art made of record are:
Fetterman et al. (20130212364 A1) teaches an optimized way to execute pre-scheduled replay operations for divergent operations in a parallel processing subsystem. Specifically, a streaming multiprocessor (SM) includes a multi-stage pipeline configured to insert pre-scheduled replay operations into a multi-stage pipeline. A pre-scheduled replay unit detects whether the operation associated with the current instruction is accessing a common resource. If the threads are accessing data which are distributed across 
Hinds et al. (20030033506 A1) teaches a system and method for locking source registers in a data processing apparatus. The data processing apparatus comprises a processing unit having a pipeline for executing a sequence of instructions, and a set of source registers for storing source data required by the processing unit when executing instructions in the sequence. A locking mechanism is then used to lock source registers dependent on configurable criteria, the configurable criteria being chosen to ensure that source registers still required for completing execution of an instruction in the pipeline are locked to prevent predetermined types of access by a subsequent instruction, the subsequent instruction only being able to enter the pipeline if the source registers relevant to that instruction can be accessed as required by the instruction. In accordance with the present invention, the processing unit has a first and second mode of operation. In the first mode of operation, the processing unit is arranged, upon determination of one or more 
Mizuno et al. (20090106541 A1) teaches electronic processor is provided for use with a memory (2530) having selectable memory areas. The processor includes a memory area selection circuit (MMU) operable to select one of the selectable memory areas at a time, and an instruction fetch circuit (2520, 2550) operable to fetch a target instruction at an address from the selected one of the selectable memory areas. The processor includes an execution circuit ( Pipeline) coupled to execute instructions from the instruction fetch circuit (2520, 2550) and operable to execute a first instruction for changing the selection by the memory area selection circuit (MMU) from a first one of the selectable memory areas to a second one of the selectable memory areas, the execution circuit ( Pipeline) further operable to execute a branch instruction that points to a target instruction, access to the target instruction 
Nye et al (20060095750 A1) teaches a processor (1700) for processing instructions has a pipeline (1710, 1736, 1740) including a fetch stage (1710) and an execute stage (1870), a first storing circuit (aGHR 2130) associated with said fetch stage (1710) and operable to store a history of actual branches, and a second storing circuit (wGHR 2140) associated with said fetch stage (1710) and operable to store a pattern of predicted branches, said second storing circuit (wGHR 2140) coupled to said first storing circuit (aGHR 2130), said execute stage (1870) coupled back to said first storing circuit (aGHR 2130). Other processors, wireless communications devices, systems, circuits, devices, branch prediction processes and methods of operation, processes of manufacture, and articles of manufacture, as disclosed and claimed (¶¶0019, 0031-0034, and 0069-0078)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sakinah White Taylor/Examiner, Art Unit 2497